Citation Nr: 1817991	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  09-32 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for hypothyroidism. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1987 to May 2007.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for hypothyroidism and assigned an initial 10 percent disability rating, effective June 1, 2007. 

In January 2010, the Veteran testified at a RO hearing held before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the record.  

By way of background, in a February 2013 decision, the Board denied an initial disability rating in excess of 10 percent for hypothyroidism.  The Veteran appealed the February 2013 Board decision to the Court of Appeals for Veterans Claims (CAVC).  In the August 2013 Joint Motion for Partial Remand, the CAVC  partially vacated the February 2013 Board decision and found that a new VA examination was warranted in order to determine the severity of the hypothyroidism.  In January 2014, pursuant to the August 2013 Joint Motion for Partial Remand, the Board remanded the issue.  

The issue was again remanded in September 2014 to obtain private treatment records related to the service-connected hypothyroidism.  Then in April 2015, the Board again denied an initial disability rating in excess of 10 percent for hypothyroidism.  The Veteran appealed this decision to CAVC, and a November 2015 Joint Motion for Remand (JMR) was issued.  The November 2015 JMR instructed the Board to consider whether the hypothyroidism symptoms more nearly approximated the criteria for a higher rating pursuant to 38 C.F.R. § 4.7 (2017).  

In January 2016, the Board again denied an initial disability rating in excess of 10 percent for hypothyroidism.  The Veteran once again appealed the Board's decision to CAVC, where the claim was remanded in August 2016.  The August 2016 JMR instructed the Board to further address the symptoms listed in an undated letter from the Veteran's private physician received by VA in July 2014.  Further, the JMR instructed the Board to consider the hypothyroidism diagnostic criteria under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7903 (2017), consistent with the Court's ruling in Tatum v. Shinseki, 23 Vet. App. 152 (2009) and in consideration of 38 C.F.R. §§ 4.7 and 4.21 (2017). 

In a February 2017 decision, the Board granted an increase from 10 percent to 30 percent initial disability rating for hypothyroidism.  The Veteran appealed the Board's decision to CAVC, where the claim was remanded on August 2017 for further evidentiary development and adjudication.  


FINDING OF FACT

For the entire period on appeal, the Veteran's hypothyroidism has been manifested by continuous medication required for control, fatigability, constipation, weight gain, mental sluggishness, and mild mental disturbance but exhibited no evidence of muscular weakness, cold intolerance, cardiovascular involvement, bradycardia, and sleepiness. 


CONCLUSION OF LAW

For the entirety of the initial rating period from June 1, 2007 forward, the criteria for a disability rating of 60 percent, but no higher, for hypothyroidism have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.119, Diagnostic Code 7903 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In this case, VA satisfied its duty to notify the Veteran as the appeal arises from the Veteran's disagreement with the evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Further, neither the Veteran, nor his representative, alleged prejudice with regard to notice.  No additional discussion of the duty to notify is therefore required.

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The evidence of record contains in-service treatment records, outpatient treatment records, and military personnel records.  No other relevant records have been identified and are outstanding.  For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issue on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded VA medical examinations in September 2007 and March 2014. Based on the examinations and the records, VA medical examiners were able to provide adequate opinions.  Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examinations. 38 C.F.R. § 3.159(c)(4).  Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 4.1.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2017).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the Veteran.  38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran contends that he is entitled to an initial rating in excess of 30 percent for his hypothyroidism as he has fatigue, emotional instability, poor memory, depression, slowing of thought, constipation, difficulty breathing, and weight gain.  

Under Diagnostic Code 7903, a 30 percent rating is warranted for hypothyroidism with fatigability, constipation and mental sluggishness. 38 C.F.R. § 4.119, Diagnostic Code 7903. A 60 percent rating is warranted for hypothyroidism with muscular weakness, mental disturbance, and weight gain. Id. A 100 percent rating is warranted for hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness. Id.

Based on the medical and lay evidence of record, the Board finds that initial rating of 60 percent, but no higher, for the entire appeal period is warranted as the Veteran's overall disability picture more nearly approximates the severity contemplated by a 60 percent rating.  

A review of the medical records shows that for the entire period on appeal, the Veteran's hypothyroidism was well controlled with medication.  The treatment records show that the Veteran's lab values for hypothyroidism were within normal limits.  The October 2010, July 2011, and July 2012 ultrasound scans revealed stable appearance of the thyroid gland consistent with chronic thyroid disease. 

However, despite the normal lab tests and ultrasound images, the Veteran continued to endorse symptoms such as fatigue, constipation, weight gain, mental sluggishness, and mild mental disturbance.  

In regards to fatigue and constipation, the treatment records show that the Veteran reported fatigue and constipation in 2004.  Besides this 2004 record, there are no other records of fatigue or constipation in the treatment records.  However, the Veteran continued to endorse these symptoms in his VA examinations, in particular the August 2007 VA examination for sleep apnea and the September 2007 and March 2014 VA examinations for hypothyroidism.  Further, the Veteran's private physician affirmed both of these symptoms.  As such, the Board finds that the Veteran indeed continued to experience fatigue and constipation throughout the appeal period. 

As for weight gain, the records show that the Veteran initially sought treatment as he noticed dramatic weight gain. In November 2001, the Veteran stated that he had unexplained weight gain of about 20 pounds despite no changes in his habits.  In July 2005, the Veteran reported a weight gain of 40 pounds within a two year span. The Veteran's weight continued to increase despite his medication.  In July 2012, the Veteran weighed 310 pounds, a 45 pound weight gain since 2006. As such, the medical evidence of record clearly shows that the Veteran's hypothyroidism is manifested by weight gain, which is consistent with a 60 percent rating.

In regards to mental sluggishness and mental disturbance, the Veteran reported mental difficulties with concentration and memory.  Although no such complaints were captured anywhere in the treatment records, the Veteran's treating physician noted that the Veteran exhibited fatigue, emotional instability, memory loss, depression, difficulty breathing, weight gain, and some swelling as a result of his hypothyroidism.  In addition, the Veteran consistently reported mental sluggishness and mental disturbance in his VA examinations.  For instance, in the September 2007 VA examination, the examiner noted that although the Veteran denied any current symptoms of hypothyroidism, when the hypothyroidism is active, it would result in excess weight gain, emotional irritability, memory loss and recall.   

In contrast, unlike the September 2007 VA examiner, the March 2014 VA examiner opined that based on the normal lab results, it is less likely as not that the claimed fatigue, weight gain, and mental slowness is caused by the Veteran's thyroid condition and that there are likely other health factors, such as sleep apnea, involved in the Veteran's claimed fatigue, weight gain and mental slowness. 

The Board finds that the evidence of record is in equipoise.  Although the treatment records are void of any references to mental sluggishness or mental disturbance, the Veteran's treating physician affirmed that the Veteran experienced emotional instability, memory loss and depression. Further, the Veteran endorsed symptoms of mild mental impairments throughout his VA examinations.  As such, and viewing the evidence in the light most favorable to the Veteran, the Board finds that the Veteran likely experiences mental sluggishness and mild mental disturbance when his hypothyroidism is active.  Further, the Board finds that the Veteran's history of substantial weight gain is compelling.  As noted above, a weight gain of almost a hundred pounds in eleven years is consistent with a 60 percent rating. 

Due to symptoms such as fatigue, constipation, excessive weight gain, mental sluggishness, and mild mental disturbance, the Board finds that the Veteran qualifies for an increased disability rating of 60 percent, but no higher, for his hypothyroidism.  The Board finds that the Veteran does not qualify for the higher rating of 100 percent as there is no treatment record, medical statement, or lay statement that stated that the Veteran has experienced cold intolerance, cardiovascular involvement, bradycardia, or sleepiness.  In fact, the records show that the Veteran's heart had regular rate and rhythm.  Further, except for a one-time statement from the Veteran's treating physician that the Veteran has depression, the medical records document no complaint of or treatment for depression or dementia.  Accordingly, the Board finds the Veteran's hypothyroidism warrants a 60 percent rating, but no higher, throughout the appeal period. 

In so finding, the Board has considered the holding of Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009)..  In Tatum, the Court held that despite the conjunctive "and" being used under Diagnostic Code 7903, it is not required that all listed symptoms at any given level be demonstrated in order to substantiate a rating at that level. Rather, the Board must determine whether a particular rating is more nearly approximated than the lower rating in accordance with 38 C.F.R. § 4.7. Here, however, as discussed above, the Board finds that the Veteran's symptomatology most nearly approximates the level of symptomatology set forth in the 60 percent rating for hypothyroidism. 

In conclusion, the Board finds that the medical evidence is at least in equipoise that for the entire period on appeal the Veteran's hypothyroidism has been manifested by continuous medication required for control, fatigability, constipation, weight gain, mental sluggishness, and mild mental disturbance but exhibited no evidence of muscular weakness, cold intolerance, cardiovascular involvement, bradycardia, or sleepiness. Thus, a 60 percent rating, but no higher, is warranted.


ORDER

Entitlement to an initial rating of 60 percent for hypothyroidism is granted. 



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


